Citation Nr: 1137685	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2003 and in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2009, the Board remanded this matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2009, the Board remanded this matter for further development, which included asking the Veteran to submit or to authorize VA to obtain on his behalf private medical records, pertaining to the treatment of PTSD.  In February 2010, the Veteran submitted a signed authorization to obtains the records of Dr. Carlos Escobar, who is identified as currently treating the Veteran for PTSD and Captain W. Mark Matthews, of the Medical Corps, United States Air Force, who the Veteran contends has been treating him for hearing loss since August 2006 to the present.








As the records have not been requested, the case is REMANDED for the following action:
1.  Obtain the records of Dr. Carlos Escobar, 2141 Office Park Dr., San Angelo, Texas 76904, and Captain W. Mark, Medical Corp., United States Air Force, 47 Amos, Lackland AFB, Texas, 78843, pursuant to the signed authorizations submitted by the Veteran in February 2010.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, adjudicate the claims of service connection for a hearing loss disability and for tinnitus and the claim for an initial rating higher than 30 percent for posttraumatic stress disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


